Citation Nr: 1431446	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  09-21 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to an initial rating higher than 10 percent for residuals of a right wrist fracture with degenerative arthritis.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1987 to March 2007.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  

In January 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.  

In March 2011, the Board remanded the claim for further development.  

While on appeal in a rating decision in August 2011, the RO granted a separated, 10 percent rating for a right hand disability with limitation of motion.  The Veteran has not expressed disagreement with the assigned rating or with the effective date of the rating.  Therefore, the Board will solely address the claim for an initial rating higher than 10 percent for residuals of a right wrist fracture with degenerative arthritis.  


FINDING OF FACT

The residuals of a right wrist fracture with degenerative arthritis (major upper extremity) are manifested by no more than malunion of the ulna and radius with bad alignment and some limitation of motion with arthritis, but not ankylosis.  


CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for residuals of a right wrist fracture with degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, 4.115b, Diagnostic Code 5003, 5010, 5210, 5211, 5212, 5213, 5214, and 5215 (2013).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to the effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 



The RO provided pre-adjudication VCAA notice by letter, dated in June 2007, on the underlying claim of service connection.  

Whereas here, service connection has been granted and initial disability ratings have been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  

Once a claim of service connection has been substantiated, the filing of a notice of disagreement with the assigned ratings does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in a claim for higher initial ratings.  Dingess, 19 Vet. App. 473. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service records and private medical records.  The Veteran was afforded VA examinations in August 2007, May 2010, and June 2011.  

As the examination reports are based on the Veteran's history and described the current findings in sufficient detail so that the Board's review is a fully informed one, the examination reports are adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Rating Principles

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).  

In rating a disability of the musculoskeletal system, factors to consider include functional loss due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion, weakness, and pain on use, which must be regarded as serious disability.  38 C.F.R. § 4.40.  



Also for consideration is limited functional ability during flare-ups and with repetitive use.  DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45; DeLuca, at 206 -07.

Rating Criteria

The Veteran's right arm is his major upper extremity.  For the major upper extremity, Diagnostic Code 5210 provides a 50 percent rating for nonunion of the radius and ulna, with flail joint.  38 C.F.R. § 4.71a, Diagnostic Code 5210.

For the major upper extremity, Diagnostic Code 5211 provides a 10 percent rating for malunion of the ulna with bad alignment, a 20 percent rating for nonunion of the ulna in the lower half, a 30 percent rating for nonunion of the ulna in the upper half, with false movement, without loss of bone substance or deformity, and a 40 percent rating for nonunion of the ulna in the upper half, with false movement, with loss of bone substance (1 inch (2.5 cm) or more) and marked deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5211.  

For the major upper extremity, Diagnostic Code 5212 provides a 10 percent rating for malunion of the radius with bad alignment, a 20 percent rating for nonunion of the radius in the upper half, a 30 percent rating for nonunion of the radius in the lower half, with false movement, without loss of bone substance or deformity, and a 40 percent rating for nonunion of the radius in the lower half, with false movement, with loss of bone substance (1 inch or more) and marked deformity. 38 C.F.R. § 4.71a, Diagnostic Code 5212.




The maximum rating for limitation of motion of the wrist is 10 percent, and such is assigned when dorsiflexion is less than 15 degrees or where palmar flexion is limited in line with the forearm.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  A rating in excess of 10 percent for a wrist disability is available only where it is shown that there is wrist ankylosis of a specified degree.  38 C.F.R. § 4.71a, Diagnostic Code 5214.  

Limitation of supination of a forearm is rated 10 percent when limited to 30 degrees or less.  Limitation of pronation of the major forearm is rated 20 percent when motion is lost beyond the last quarter of arc and the hand does not approach full pronation, and 30 percent when motion is lost beyond the middle of the arc.  38 C.F.R. § 4.71a, Diagnostic Code 5213.  

Normal wrist motion consists of 70 degrees of dorsiflexion (extension), 80 degrees of palmar flexion, 45 degrees of ulnar deviation, and 20 degrees of radial deviation.  38 C.F.R. § 4.71, Plate I. 

The Veteran is also service-connected for a right hand disability with limitation of motion.  The only issue currently on appeal is an initial rating higher than 10 percent for residuals of a right wrist fracture with degenerative joint disease.  

Facts

In August 2007 on VA examination, the Veteran stated that he fractured his right wrist in 1995 and that he sustained a comminuted distal radial fracture that was  reduced with a pinning procedure.  The Veteran stated that the pins were later removed.  He indicated that he had constant aching in the distal radial forearm and wrist.  The Veteran indicated that if he performed repetitive motion, he would have increased pain in the wrist, as well as decreased range of motion.  He stated that he would occasionally take Motrin for pain and that rest would decrease the pain.  The Veteran maintained that, at work, he learned to hold his writing instruments between his middle and ring fingers and to write with a different pen position. 


The Veteran stated that he would work through the pain and that he continued most of his other activities in spite of discomfort.  

The VA examiner reported that the Veteran had a 1.75 inch by 5.5 inch wide scar on the radial aspect of the forearm, as well as a 2 inch long by 0.25 inch wide scar on the dorsal aspect of the hand overlying the second metacarpal.  It was noted that both of the scars were without redness, tenderness, elevation, depression, soft tissue loss, or adhesions.  The Veteran had 37 degrees of extension, 26 degrees of flexion, 32 degrees of ulnar deviation, and 14 degrees of radial motion.  The examiner stated that there was manifestation of pain at the end of radial motion.  It was noted that there were no additional limitations to range of motion of the right wrist after repetitive motion.  The VA examiner reported that the Veteran had a normal neurological examination.  The VA examiner stated that deep tendon reflexes and musculature of the upper extremities were symmetrical and normal.  

In July 2007, a VA radiological report showed minimal deformity of the radial styloid process and ulnar styloid process.  

In May 2010 on VA examination, the Veteran stated that since he was last examined by VA he had experienced a worsening of pain.  The Veteran stated that he also noticed weakness in the right wrist and hand.  The Veteran stated that when his wrist bothered he had swelling and a wrist brace would not fit correctly.  

The Veteran indicated that he had flare-ups three to four times a week, which would last one to two days.  The precipitating factors were yard work, hammering for longer than ten to sixty seconds, and other actions that required fine manipulation of the wrist.  The Veteran stated that he was occasionally limited in his employment due to an increase in pain, because he needed to perform intricate work inside a computer.  He stated that his supervisor understood and that he missed no days from work because of his right wrist disability.  




As for activities of daily living, the Veteran stated that if he was doing something with his right wrist and it would hurt, he would stop.  The Veteran remarked that he had to stop remodeling his home because of the pain.  

The VA examiner found muscular atrophy of the wrist.  There was no edema or abnormal skin abnormality.  As for range of motion, dorsiflexion (extension) was 20 degrees with pain, palmar flexion was 20 degrees with pain, ulnar deviation was 20 degrees with pain, and radial deviation was 15 degrees with pain.  There was no change following repetitive motion with a five pound weight.  The VA examiner stated that strength in the right hand was decreased to 3 of 5 and that sensation was normal.  An X-ray showed mild narrowing of the radiocarpal joint and a probable post-traumatic deformity of the distal radius and ulna that was unchanged.  There was no evidence of an acute bony abnormality.  

In June 2011 on VA examination, the Veteran stated that since his original injury he had been gradually losing range of motion of the joint.  The Veteran stated that he was able to perform many normal activities, but that he often dropped things.  He indicated that he no longer played sports, but he was still able to ride a motorcycle and cook.  The Veteran stated that he worked as a computer technician and that he was able to type as much as he was required to.  It was noted that the Veteran had no deformity or instability of wrist, but that he did have pain, stiffness, weakness, incoordination, and decreased speed of joint motion.  There were no episodes of dislocation or subluxation.  The Veteran stated that he would have locking episodes daily or more often.  He indicated that there were no symptoms of inflammation or flare-ups of joint disease.  

The VA examiner found that the Veteran had bony joint enlargement, malalignment, abnormal motion, and guarding of movement in the wrist.  The VA examiner stated that the right wrist was held in a near neutral position at rest with a 6 degree ulnar deviation.  As to range of motion of the forearm, pronation was from 0 to 78 degrees and supination was from 0 to 52 degrees with evidence of pain with active motion.  


The VA examiner stated that there was evidence of pain following repetitive motion and no additional limitations after three repetitions.  As to range of motion of the wrist, dorsiflexion was from 0 to 16 degrees, palmar flexion was from 0 to 18 degrees, radial deviation was from -6 to 0 degrees, and ulnar deviation was from 6 to 20 degrees.  There was evidence of pain following repetitive motion and no additional limitations after three repetitions of range of motion.  There was no joint ankylosis.  An X-ray report showed a mild post-traumatic deformity of the distal radius and ulna that was unchanged, as well as mild degenerative narrowing of the radiocarpal joint.  The soft tissues were unremarkable.  

The VA examiner stated that the Veteran was employed fulltime as a computer technician and that the Veteran had been in his current position for three to five years.  The VA examiner indicated that the Veteran had lost no time from work in the previous twelve month period.  The examiner related that the effects of degenerative joint disease on activities of daily living ranged from none to mild.  It was noted that sports were prevented.  

Analysis

The Veteran has arthritis with limitation of motion. The current 10 percent rating is the maximum rating for limitation of wrist motion, and the effects of pain on use do not affect the rating under Diagnostic Code 5215.  38 C.F.R. §§ 4.40, 4.45.

There no evidence of ankylosis for a higher rating under Diagnostic Code 5214. In the absence of evidence of nonunion or malunion with bad alignment of the distal ulna under Diagnostic Code 5211 or of the distal radius under Diagnostic Codes 5211 a separate compensable rating under either Diagnostic Codes 5211 and 5212 is not warranted.  There is no evidence of nonunion of the radius and ulnar with a flail joint for a separate rating under Diagnostic Code 5210.  





In the absence of supination limited to 30 degrees or less or limitation of pronation beyond the last quarter of arc and the hand does not approach full pronation, the criteria for a separate compensable rating under Diagnostic Code 5213 is not warranted.   

As an initial rating, the Board finds that there are no distinct periods of time, since the effective date of service connection, during which the Veteran's residuals of a right wrist fracture with degenerative arthritis has been more than 10 percent disabling.  Thus "staged ratings" greater than a 10 percent rating are not warranted for any period of time since the effective date of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  

As the preponderance of the evidence is against the claim for an initial rating higher than 10 percent for residuals of a right wrist fracture with degenerative arthritis during the entire period of the appeal, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  





If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Here, the rating criteria reasonably describe the disability level and the Veteran's symptomatology, including pain, functional loss, and limitation of motion.  In other words, the Veteran does not experience any symptomatology not already encompassed by the Rating Schedule.  Therefore referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

A Total Disability Rating for Compensation based on Individual Unemployability

The Veteran has did not raise, and the record does not reasonably raise the claim for a total disability rating for compensation based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability or the claim is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).   


ORDER

An initial rating higher than 10 percent for residuals of a right wrist fracture with degenerative arthritis is denied.  


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


